DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 8/23/2022.
Claims 1, 3, 5-12 and 14 are pending.  Claims 3 and 5-11 are withdrawn.  Claims 2, 4 and 13 are cancelled. Claim 1 is currently amended.  Claim 1 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 8/23/2022, with respect to 112 Rejections, as indicated in line number 2 of the office action mailed 5/23/2022, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 8/23/2022, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Siegel as noted below in the rejection of independent claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel et al. (US 2004/0017668 A1, hereinafter “Siegel”).
Regarding independent claim 1, Siegel discloses a method of forming a semiconductor package, the method comprising: 
providing a panel 20/30 (collectively elements 20 and 30) comprising a metal plate 20 (“carrier”, which comprises a metal- ¶0017) and a polymer layer 30 (“adhesive layer”, which comprises a polymer such as silicone- ¶0018) disposed on the metal plate 20 (see Fig. 1A); 
providing one or more metal layers 40 (“metal foil layer”- ¶0019) on an upper surface of the of the polymer layer 30 (see Fig. 1B); 
forming a die pad and bond pads (i.e., the patterned portions of 40) from the one or more metal layers 40, the die pad being adjacent to and spaced apart from the bond pads (¶0020) (see Fig. 1C); 
attaching a die 50 (“dies”- ¶0021) to an upper surface of the one or more metal layers 40 (see Fig. 1C); 
forming electrical connections 70 (“bonding wires”- ¶0023) between the die 50 and the upper surface of the one or more metal layers 40 (¶0023) (see Fig. 1D); 
encapsulating the die 50 and the electrical connections 70 with an electrically insulating mold compound 80 (“molding compound”- ¶0024) (see Fig. 1D); and 
removing the metal plate 20 and the polymer layer 30 after the encapsulating such that the one or more metal layers 40 become completely exposed at a lower side of the semiconductor package (¶0025) (see Fig. 1E).
Regarding claim 14, Siegel discloses wherein the semiconductor package is formed to have a quad flat no leads configuration, since the semiconductor package is a leadless package with pads exposed and positioned at the bottom of the semiconductor package which is identical to a quad flat no leads configuration (see Fig. 1E).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, the prior art of record including Tsuji, Lee and/or Siegel, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein providing the one or more metal layers comprises providing a first metallization layer on the polymer layer and a second metallization layer on the first metallization layer, wherein the first and second metallization layers are structured to form the die pad and the bond pads after encapsulating the die and the electrical connections”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895